The opinion of the court was delivered by
Powers, J.
The inquiry presented for consideration is,' whether the declarations of the testatrix, made subsequent to the execution of her will, and at a time when she was confessedly of sound mind, and tending to impeach her will, are admissible. The will in question was executed April 22, 1879, and the declarations offered in evidence were *419made in February and May, 1882. These declarations were admitted “for the sole pui-pose of showing- the state and weakness of her (the testatrix’s) mind at the time the instrument was executed.”
It is settled on authority that such subsequent declarations cannot be received to establish any fact embodied in the declarations. Wills in writing cannot be impeached by parol statement any more than other written instruments. They cannot be revoked except in the manner pointed out in the statute.
But it is allowable to show that they were not duly executed in fact, by reason of fraud, imposition, or undue influence, or want of testamentary capacity.
The issue of undue influence made in this case covers not only the overt act of others, brought to bear upon the testatrix, but also her mental capacity to resist the influence of such acts.
However unduly interested parties may have exerted upon the testatrix such influence as they had, still if her mind had sufficient vigor to resist such influence, and did in fact resist it, and the will was the expression of her own choice, it is not impeachable. Language is an index of the mind. Mental disturbance is as surely detected by declarations as by conduct. Hence the declarations of persons charged with abnormal mental conditions are admissible in evidence to show the existence of such conditions.
But here, as in other cases, there must be some logical relation existing between the fact to be proved and the evidence offered to prove it. There is no such logical relation between a declaration made to-day and a mental condition existing three years ago. The declaration made to-day may show a mental condition to-day, but cannot do more. Its probative effect is exhausted when it elucidates the contemporaneous mental condition of the declarant. If the declaration shows mental unsoundness when it is made, such mental unsoundness may in certain cases be a datum, *420whereby an earlier like unsoundness of mind may be inferred. If an unsoundness of mind be once shown to exist, and this unsoundness is of a fixed, permanent character, it is presumed to continue until the contrary be shown. So, too, it is both logical and lawful to reason backward, and conclude that a permanent condition of mental unsoundness, which customarily is the product of progressive development, must have required some antecedent lapse of time for its growth; and, therefore, if its later development be once shown, its earlier existence may be inferred. The strength of this inference is manifestly dependent upon the character of the unsoundness and the length of time that has elapsed between the fact that is known, and the fact to be proved, which is unknown. 'Subsequent declarations, therefore, are admissible in behalf of the contestants in support of the issue of incapacity or undue influence, provided they tend to show incapacity at the time when they are made. But if they have no tendency to prove such contemporaneous incapacity, they are not admissible against the will. In answer to declarations thus found admissible in behalf of the contestants, it would doubtless be competent for the proponents to introduce counter declarations tending to show an opposite condition of mind at or about the same time. This, we believe, is the true ground on which the admissibility of this class of evidence rests. Many cases can be found in which the rule has been more liberally expressed; but, if carefully sifted, it is believed that they have generally been anchored upon this ground.
In the leading case of Robinson v. Hutchinson, 26 Vt. 38, expressions may be found in the earlier part of the opinion apparently less restricted than the propositions here advanced. But in the concluding portion of the opinion the whole matter is set to rights. Says Isham, J.: “ Weakness of mind arising from advanced -age, in connection with causes suggested in this case, is progressive and permanent in character. It exists in the mind itself; and, therefore, it *421is, that weakness of mind at the time of making the will may be inferred from weakness subsequent, as much so as imbecility of mind under similar circumstances.”
It is evident that the fact of subsequent weakness of mind in that case, was the premise which led to the conclusion of weakness of mind at the earlier date when the will was made. The case is imperfectly reported. The declarations offered do not on their face import mental unsoundness. But this fact doubtless appeared in the case; otherwise it is difficult to see how the declarations tended to show weakness of mind at any time.
The general doctrine is discussed in Redfield on Wills, Pt. I. 548 et seq.; Shailer v. Bumstead, 99 Mass. 112; Smith v. Fenner, 1 Gall. 169. The declarations testified to by Judge Porter, Mrs. Badger, and Lucy D. Head, were therefore inadmissible.
We think the declarations of Mrs. Crocker, tending to show the exercise of undue influence by her upon the testatrix, were admissible. She was interested to have this will sustained. It was attacked on the ground that she had improperly secured an advantage by its execution. Her sayings, therefore, indicating her purpose to obtain such’ advantage, are evidence' supporting the issue of undue influence.
But Mrs. Crocker, being the wife of the executor, who is the party to this cause, cannot be admitted as a witness, notwithstanding the apparent injustice of proving her sayings against her by living witnesses.
Husbands and wives cannot be witnesses for or against each other, except in the instances named in R. L. s. 1005; and this case cannot be brought within s. 1003. Cram v. Cram, 33 Vt. 15.
Evidence tending to show the relation of a testator to the natural objects of his bounty, and their pecuniary condition, is admissible in cases of this kind. The natural claims of kinship are usually recognized by testators in meting out *422their bounty. If such claims are ignored, it is a circumstance that bears upon the issue of undue influence as well as of incapacity.
Judgment reversed and new trial granted.